allegations, Pratt's amended complaint included claims for (1) negligent
                supervision, (2) declaratory relief, and (3) breach of implied covenant of
                good faith and fair dealing.
                            CCDA moved to dismiss, arguing, among other things, that
                Pratt was a member of the union and failed to exhaust his contractual
                grievance remedies under the operative collective bargaining agreement
                (CBA). CCDA pointed to the language in Pratt's amended complaint,
                which stated that his layoff was implemented "in violation of existing
                policies and procedures and contrary to Nevada law," to argue that his
                claims clearly alleged that CCDA violated the CBA. Pratt responded by
                arguing that his specific bad faith claims did not fall within the scope of
                the CBA.
                            The district court granted the motion to dismiss, finding that
                Pratt was subject to the terms of the CBA between the union and CCDA,
                and that pursuant to the CBA, Pratt was required to submit a timely
                grievance regarding any discipline or layoff disputes and, if unresolved, to
                then submit those disputes to binding arbitration. As a result, the district
                court found that Pratt had not properly asserted that he had exhausted
                his contractual remedies and dismissed Pratt's amended complaint. Pratt
                now appeals.
                The district court did not err in finding that Pratt was required to exhaust
                his remedies provided within the CBA
                            As a preliminary matter, CCDA's motion to dismiss was
                supported by a copy of the CBA governing the employment relationship
                between the CCDA and the union, along with an affidavit from a CCDA
                labor management analyst. "If, on a motion [to dismiss], matters outside
                the pleadings are presented to and not excluded by the court, [the motion]

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                shall be treated as one for summary judgment. . . ."           Lumbermen's
                Underwriting Alliance v. RCR Plumbing, Inc., 114 Nev. 1231, 1234, 969
P.2d 301, 303 (1998) (internal quotations omitted); NRCP 12(b). Because
                the district court order relies on the dispute resolution and grievance
                provisions in the CBA, we must review the district court's dismissal as an
                order granting summary judgment.        See Lumbermen's, 114 Nev. at 1234,
                969 P.2d at 303.
                                Pratt argues on appeal that he was not required to file a
                grievance under the CBA because his claims were outside the scope of the
                CBA grievance provisions.'
                      Standard of review
                                "This court reviews a district court's grant of summary
                judgment de novo."      Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005). Summary judgment is appropriate when, after viewing
                the evidence and any reasonable inferences drawn from the evidence in
                the light most favorable to the nonmoving party, there is no genuine issue
                of material fact and the moving party is entitled to judgment as a matter
                of law.   Id.    "The nonmoving party must, by affidavit or otherwise, set
                forth specific facts demonstrating the existence of a genuine issue for trial




                      'Pratt's opening brief is confusing because he claims that he chose to
                appeal this case "for a determination on whether a bad faith claim is
                covered by the [Employee Management Relations Board] (EMRB) process
                or not." However, in dismissing Pratt's complaint, the district court relied
                upon Pratt's failure to follow the grievance process under the CBA, and
                did not evaluate the EMRB issue or the failure to state a claim issue.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                or have summary judgment entered against him." Id. at 732, 121 P.3d at
                1031 (internal quotations omitted).
                     The district court did not err in finding that CCDA was entitled to
                     judgment as a matter of law because Pratt was required to exhaust
                     his grievance remedies provided in the CBA
                            Pratt argues that (1) "he did not suffer any form of discipline
                as defined by Article 11" of the CBA; and (2) Article 13, regarding layoffs,
                only addresses the procedure CCDA must follow, not which types of
                substantive claims are within the scope of Article 13. As a result, Pratt
                argues that his bad faith claim was not subject to the CBA's grievance
                remedies. We disagree.
                            This court has followed the United States Supreme Court
                precedent in encouraging labor grievance procedures.      Reynolds Elec. &
                Eng'g Co. v. United Bhd. of Carpenters & Joiners of Am., Local Union
                1780, 81 Nev. 199, 206-08, 401 P.2d 60, 63-65 (1965) (citing Republic Steel
                Corp. v. Maddox, 379 U.S. 650, 653 (1965)). In Reynolds, this court noted
                that "[c]ontract grievance procedures are expressly approved by Congress
                as a preferred method for settling disputes." 81 Nev. at 206, 401 P.2d at
                64. This court analyzed Supreme Court precedent, and concluded that the
                caselaw 'reveals the Supreme Court's intention to preclude court
                intervention into the merits of a labor dispute where grievance and
                arbitration procedures have been contractually provided for."    Id. at 207-
                08, 401 P.2d at 64-65 ("An order to arbitrate the particular grievance
                should not be denied unless it may be said with positive assurance that
                the arbitration clause is not susceptible to an interpretation that covers
                the asserted dispute. Doubts should be resolved in favor of coverage.")
                (internal quotations omitted). After analyzing the language of the CBA,
                this court concluded that none of the clauses specifically excluded the
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                   disputes at issue from resolution by the grievance and arbitration process.
                   Id. at 212, 401 P.2d at 67. Therefore, this court concluded that the
                   disputes were "within the scope of the grievance and arbitration clauses of
                   . . . the collective bargaining agreement[]." Id. at 213, 401 P.2d at 68; see
                   also NRS 288.150(2)(o) (requiring governments and unions to bargain over
                   "[g]rievance and arbitration procedures for resolution of disputes relating
                   to interpretation or application of collective bargaining agreements").
                               Here, Article 11 of the CBA states that "[a] grievance is
                   defined as a filed dispute between the [u]nion, on behalf of an employee(s),
                   and the [c]ounty over the interpretation and/or application of the express
                   terms of this [a]greement or a dispute over the issuance of discipline as
                   defined herein." Discipline is defined as "an employee's [w]ritten
                   [r]eprimand, [f]inal [w]ritten [w]arning, [d]emotion, or [i]nvoluntary
                   [t]ermination . . . ." Further, "[a]ll written reprimands . . . and involuntary
                   termination appeals of employees covered by this [a]greement shall be
                   handled solely in accordance with the procedure set forth in this [s]ection."
                   Grievances relating to discipline must be submitted in writing within ten
                   working days of receiving the discipline. 2
                               Additionally, Article 13 includes procedures for disputes
                   involving an employee layoff. Article 13 defines layoff as "any involuntary
                   separation wherein management eliminates a position without prejudice
                   to the incumbent." Article 13 lays out an extensive layoff procedural


                        Additionally, the CBA states that "[a] grievance shall be considered
                         2
                   abandoned if not filed and processed by the union on behalf of the
                   employee, where indicated in accordance with the time limitations."



SUPREME COURT
      OF
    NEVADA
                                                          5
(0) 1947A .41e1m
                 process, in which CCDA would layoff temporary employees first, and then
                 regular employees based on seniority. Any appeals regarding an
                 employee's layoff would then be considered by the layoff review committee.
                 Article 13 specifically addresses procedural issues and "whether the
                 procedure was appropriately followed." Pratt argues that Article 13 does
                 not apply here because it only applies to procedural issues, not whether
                 the entire process was implemented in bad faith. Essentially, Pratt
                 argues that his claim is not a procedural claim, but more of a substantive
                 claim regarding CCDA's motivations surrounding his discipline and layoff.
                             Based on the language in Article 11, Section 2 and Article 13,
                 Section 3, we conclude that Pratt was required to file a grievance through
                 the union. Regarding the initial discipline, the CBA clearly requires an
                 employee to submit any dispute related to a claim of either improper
                 discipline or that CCDA incorrectly interpreted or misapplied a provision
                 of the CBA via the CBA's grievance procedures. Pratt claims that he has
                 asserted a "bad faith" claim that falls outside the scope of the CBA and
                 that "he did not suffer any form of discipline as defined by Article 11";
                 however Pratt's amended complaint was based on two primary facts: that
                 he was subject to improper discipline, and his layoff was improper. The
                 record is devoid of any facts that would remove Pratt's claim from the
                 scope of the CBA, and we therefore conclude that the facts surrounding his
                 amended complaint fall within the "[w]ritten [r]eprimand . or
                 [i]nvoluntary [t]ermination" definition of discipline in the CBA.      See
                 Reynolds, 81 Nev. at 207-08, 401 P.2d at 64-65.
                             Additionally, regarding the CBA layoff provisions, Pratt's
                 amended complaint asserts that "the procedures and circumstances
                 related to that process [surrounding his layoff] [were] implemented by

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    e
                [CCDA] in bad faith, without good cause, in violation of existing policies
                and procedures and contrary to Nevada law." This allegation falls within
                the scope of Article 13 because it claims that CCDA failed to follow the
                correct layoff procedures. Thus, taking Pratt's allegations in the light
                most favorable to him, the district court did not err in finding that Pratt
                was required to submit his dispute through the CBA grievance process
                because his allegations involve discipline and CCDA's interpretation and
                application of the CBA's discipline and layoff provisions. As a result, we
                conclude that the district court properly found that there were no genuine
                issues of material fact and CCDA was entitled to judgment as a matter of
                law. Accordingly, we 3
                             ORDER the judgment of the district court AFFIRMED.




                                                         c-CciAA-Lac               J.
                                                   Hardesty


                                                                               ,   J.




                      3 We have considered the parties' remaining arguments, including
                Pratt's argument that his claim is a form of "a substantive due process
                type claim," and conclude that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                     7
(0) I947A
                 cc: Hon. Joanna Kishner, District Judge
                      Thomas J. Tanksley, Settlement Judge
                      Kirk T. Kennedy
                      Fisher & Phillips LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   8
(0) 1947A    e